Exhibit 10.65

MASTER ASSET MANAGEMENT AGREEMENT

among

Comstock Development Services, LC

and

CDS Asset Management, LC

Effective as of

January 2, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Definitions      1  

Section 2.

  Appointment and Duties of the Manager      5  

Section 3.

  Affiliates and Contractual Relationship      9  

Section 4.

  Additional Activities of the Manager      9  

Section 5.

  Bank Accounts      10  

Section 6.

  Records; Confidentiality      10  

Section 7.

  Compensation      11  

Section 8.

  Expenses of the Manager and CDS      12  

Section 9.

  Limits of the Manager’s Responsibility; Indemnification      13  

Section 10.

  No Joint Venture      15  

Section 11.

  Term; Renewal; Termination without Cause      15  

Section 12.

  Assignments      15  

Section 13.

  Termination for Cause      16  

Section 14.

  Action Upon Termination      17  

Section 15.

  Release of Money or Other Property Upon Written Request      18  

Section 16.

  Miscellaneous      18  



--------------------------------------------------------------------------------

This MASTER ASSET MANAGEMENT AGREEMENT (“Agreement”) is entered into on this
30th day of March 2018 (the “Execution Date”) and made effective as of the 2nd
day of January 2018 (the “Effective Date”), among Comstock Development Services,
LC, a Virginia limited liability company (“CDS”) and CDS Asset Management, L.C.,
a Virginia limited liability company (the “Manager”).

W I T N E S S E T H:

WHEREAS, the Manager is a subsidiary of Comstock Holding Companies, Inc., a
Delaware corporation (“CHCI”), and has experience in acquiring, entitling,
designing, developing, constructing and managing real estate assets; and

WHEREAS, CDS and certain affiliated entities control a mixed-use real estate
portfolio and development pipeline, and CDS desires to engage the Manager to
provide development and asset management services necessary to build out,
stabilize and manage its portfolio;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1.    Definitions.

(a)    The following terms shall have the respective meanings set forth below in
this Section 1(a):

“Acquisition and Development Expenses” means any and all expenses, exclusive of
loan origination fees, incurred by CDS or the Manager or any of their respective
Affiliates in connection with the selection, evaluation, acquisition,
origination, entitlement, development, and construction of any Real Estate Asset
or making of any Investment, whether or not acquired or funded, including legal
fees and expenses, travel and communications expenses, property inspection
expenses, third party brokerage or finder’s fees, costs of appraisals,
nonrefundable deposits or option payments on property not acquired, accounting
fees and expenses, title insurance premiums and expenses, survey expenses,
closing costs and the costs of performing due diligence.

“Affiliate” means, with respect to a specified Person, (i) any Person directly
or indirectly controlling, controlled by, or under common control with such
specified Person, (ii) any general partner or manager of such specified Person,
or (iii) any Person for which such specified Person acts as a general partner or
manager. For purposes of this definition, the terms “controlled”, “controlled
by”, or “under common control with” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities or
membership interests, pursuant to an operating agreement, contract or credit
arrangement, as trustee or executor, or otherwise. The Manager and CDS shall not
be deemed to be Affiliates of each other for the purposes of this Agreement.

“Agreement” has the meaning set forth in the Recitals.

“Annual Business Plan and Budget” means the detailed business objectives of the
CDS Entities with regard to their Real Estate Assets, including pro forma and
actual development and construction cost estimates, schedule estimates,
stabilization plans, operating budgets as well as information regarding
conditional objectives, such as changes to land use entitlements or zoning and
development objectives, as such objectives are established by CDS from time to
time.

“Annual Fee” means the amount of One Million and No/100ths Dollars $1,000,000.

 

1



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, (i) the filing by such
Person of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other U.S. federal or state or foreign insolvency law, or such
Person’s filing an answer consenting to or acquiescing in any such petition,
(ii) the making by such Person of any assignment for the benefit of its
creditors, (iii) the expiration of 60 days after the filing of an involuntary
petition under Title 11 of the United States Code, an application for the
appointment of a receiver for a material portion of the assets of such Person,
or an involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other U.S. federal or state or foreign
insolvency law, provided that the same shall not have been vacated, set aside or
stayed within such 60-day period, or (iv) the entry against such Person of a
final and non-appealable order for relief under any bankruptcy, insolvency or
similar law now or hereinafter in effect.

“Base Costs” means the costs of the Staffing Requirements as agreed to by the
Manager and CDS on no less than an annual basis which, for the initial purposes
hereof, shall be the lesser of (i) all estimated employment expenses related to
personnel employed by the Manager for Real Estate Assets in accordance with the
Annual Business Plan and Budget, including salaries, wages, payroll taxes and
the costs of employee benefit plans, or (ii) the actual employment expenses
related to personnel employed by the Manager that are dedicated to providing
services to CDS Entities hereunder; provided, that, Base Costs shall not include
(i) the personnel or other expenses of CHCI’s homebuilding division or any of
its Affiliates (other than Manager) (ii) the personnel or other expenses of
CHCI’s services division or any of its Affiliates (other than Manager) including
CDS Capital Management, L.C., or (iii) any interest, dividend or principal
obligations of CHCI and its Affiliates as of the Effective Date, unless
expressly set forth in the Annual Business Plan and Budget approved by the
Manager and CDS..

“Board” means the board of directors of CHCI, and shall be deemed to include any
duly appointed and constituted committee of the Board with respect to each and
every act that under the Governing Instruments or applicable law may be taken
with the approval of a duly appointed and constituted committee of the Board,
and references herein to the Board shall be deemed to include references to each
such committee.

“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.

“CDS Entity” means CDS and each Affiliate of CDS holding Real Estate Assets
which are the subject of a Subsidiary Agreement.

“CDS Indemnified Party” has the meaning set forth in Section 9(b).

“Change of Control” means a change in the direct or indirect (i) beneficial
ownership of more than 50% of the combined voting power of the Manager’s or
CHCI’s then outstanding equity interests, or (ii) power to direct or cause the
direction of the management and policies of the Manager or CHCI, whether through
the ownership of voting securities, by contract or credit arrangement, as
trustee or otherwise.

“Claim” has the meaning set forth in Section 9(c).

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto, and reference to any provision of the Code shall
mean such provision as in effect from time to time, as the same may be amended,
and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

“Common Stock” means the Common Stock, par value $0.01 per share, of CHCI.

“Confidential Information” has the meaning set forth in Section 6(a).

“Cost Plus Fee” has the meaning set forth in Section 7(b).

 

2



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth at the head of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fees Accrued Upon Termination” means the amounts payable to the Manager or its
assignees equal to the aggregate of all earned but unpaid compensation due under
Section 7 and all expenses due under Section 8 as of the Termination Date.

“Financing Transaction” means any transaction with respect to an Investment in
which one or more CDS Entities incurs or assumes any mortgage or other
indebtedness, including any line of credit, transaction involving the creation
of any commercial mortgage-backed security or mezzanine financing.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and by-laws in the case of a
corporation, the articles of organization, certificate of formation and
operating or limited liability company agreement in the case of a limited
liability company, the declaration of trust or other comparable trust instrument
in the case of a trust, or similar governing documents in the case of another
type of entity, in each case, as the same may be amended from time to time.

“Indemnified Party” has the meaning set forth in Section 9(b).

“Independent Director” means a member of the Board who is “independent” in
accordance with the CHCI’s Governing Instruments and the rules of NASDAQ.

“Investment” means any investment by any CDS Entity, directly or indirectly, in
Real Estate Assets or any other asset.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Transaction” means any purchase, acquisition, exchange, sale or
disposition, merger or interest exchange that results in the acquisition or
disposition of, or other transaction involving, an Investment.

“Joint Venture” means the joint venture or partnership or other similar
arrangement (other than between or among any CDS Entities) in which a CDS Entity
is a co-venturer, member, partner or other equity holder, which is established
to own Investments.

“Leases” has the meaning set forth in Section 14(b)(ii).

“Losses” has the meaning set forth in Section 9(a).

“Manager” has the meaning set forth at the head of this Agreement and shall
include any permitted successor in interest thereto.

“Manager Indemnified Party” has the meaning set forth in Section 9(a).

“Manager Permitted Disclosure Parties” has the meaning set forth in
Section 6(a).

“Name Rights” means intellectual property rights and assets relating to the name
of CDS, any CDS Entity or any of their Affiliates, and to any other marks owned
or licensed by any of them, and all rights, interests and protections that are
associated with, similar to, or required for the exercise of, any of the
foregoing, however arising, pursuant to the laws of any jurisdiction throughout
the world, whether registered or unregistered, including any and all:
(i) trademarks, service marks, trade names, brand names, logos, trade

 

3



--------------------------------------------------------------------------------

dress, design rights and other similar designations of source, sponsorship,
association or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications and renewals for, any of the
foregoing; (ii) internet domain names, whether or not trademarks, registered in
any top-level domain by any authorized private registrar or governmental
authority, web addresses, web pages, websites and related content, accounts with
Twitter, Facebook and other social media companies and the content found thereon
and related thereto, and URLs; (iii) royalties, fees, income, payments and other
proceeds now or hereafter due or payable with respect to any and all of the
foregoing; and (iv) all rights to any actions of any nature available or being
pursued by CDS, any Affiliate or their agent, to the extent related to the
foregoing, whether accruing before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive relief for
infringement, dilution, misappropriation, violation, misuse, breach or default,
with the right but no obligation to sue for such legal and equitable relief, and
to collect, or otherwise recover, any such damages.

“Notice” has the meaning set forth in Section 16(a).

“NASDAQ” means the National Association of Securities Dealers Automated
Quotations exchange, or any other U.S. national securities exchange upon which
CHCI’s Common Stock shall be listed for trading.

“Person” or “person” means any natural person, corporation, partnership,
association, limited liability company, estate, trust or joint venture, any
federal, state, county or municipal government or any bureau, department or
agency thereof, or any other legal entity.

“Public Company Costs” means all costs of maintaining a listing on a securities
exchange, including the cash compensation and expenses of the directors and the
cost of liability insurance to indemnify the Manager and its officers and the
directors; corporate franchise taxes; mandatory legal, tax and accounting
expenses directly attributable to being publicly traded; all costs of preparing
and filing required reports with the SEC; the costs payable by CHCI to any
transfer agent and registrar in connection with the listing and/or trading of
CHCI securities on any exchange; the fees payable by the CHCI to any such
exchange in connection with its listing; costs of preparing, printing and
mailing annual reports to its stockholders and proxy materials with respect to
any meeting of stockholders of CHCI; and salary, benefits and other direct cash
compensation and expenses of corporate executives of CHCI.

“Real Estate Assets” means all Real Property and all lender, participant or
similar interests in all Real Estate Related Loans (as applicable), in which any
CDS Entity holds an interest, whether directly, through one or more subsidiaries
or Affiliates, through a Joint Venture, or otherwise.

“Real Estate Related Loans” means all types of real estate related debt
obligations, including mezzanine loans, bridge loans, convertible mortgages,
wraparound mortgage loans, construction mortgage loans, loans on leasehold
interests and participations in such loans.

“Real Property” means fee and leasehold interests (and options) in real
property, including (i) land only, (ii) land and the buildings located thereon,
(iii) buildings only, and (iv) any other asset designated as Real Property by
CDS.

“Regulation FD” means Regulation FD as promulgated by the SEC.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

 

4



--------------------------------------------------------------------------------

“Staffing Requirements” means all personnel reasonably required to deliver
services in accordance with this Agreement to the CDS Entities and the Real
Estate Assets as set forth in the Annual Business Plan and Budget, whether
related to each individual Real Estate Asset or on a collective basis.

“Subsidiary Agreement” means any written or oral agreement pursuant to which CDS
provides or causes to be provided certain services, procured hereunder, to a CDS
Entity with respect to Real Estate Assets.

“Term” has the meaning set forth in Section 12(a).

“Termination Date” means the effective date of termination of the Agreement
whether established pursuant to a Termination without Cause Notice, a
Termination for Cause Notice, or any other provision hereof.

“Termination for Cause” has the meaning set forth in Section 13(a).

“Termination for Cause Notice” has the meaning set forth in Section 13(a).

“Termination without Cause” has the meaning set forth in Section 12(b).

“Termination without Cause Notice” has the meaning set forth in Section 12(b).

“Termination Notice” means a Termination without Cause Notice, a Termination for
Cause Notice or any other notice of termination of this Agreement.

(b)    As used herein, accounting terms relating to any CDS Entity not defined
in Section 1(a), and accounting terms partly defined in Section 1(a), to the
extent not defined, shall have the respective meanings given to them under GAAP.

(c)    As used herein, “calendar quarters” shall mean the periods from January 1
to March 31, April 1 to June 30, July 1 to September 30 and October 1 to
December 31 of the applicable year.

(d)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.

(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f)    The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(g)    A reference to any gender shall be deemed to be a reference to all
genders.

Section 2    Appointment and Duties of the Manager.

(a)    CDS hereby appoints the Manager to manage and administer the Investments
and the day-to-day operations of the CDS Entities, subject at all times to the
terms and conditions set forth in this Agreement. The Manager will use
commercially reasonable efforts to provide the services contemplated hereunder
and otherwise to perform each of its duties set forth herein, provided that
funds are made or caused to be made available by CDS as set forth in Section 8.
CDS shall not appoint any other Person except the Manager to perform the duties
and carry out the responsibilities of the Manager described herein, except as
may otherwise be permitted by this Agreement.

 

5



--------------------------------------------------------------------------------

(b)    The Manager, in performance of its duties hereunder, at all times will
act in a manner that is consistent with the provisions of the Governing
Instruments of each CDS Entity, and will use commercially reasonable efforts to
perform its duties hereunder, including to present to CDS potential investment
opportunities and to manage CDS’s business affairs in conformity with the
investment parameters and other policies that are established by CDS. The
Manager hereby acknowledges and agrees that any proposed changes to CDS’s
investment strategy shall require the prior written approval of CDS. CDS shall
notify the Manager promptly of any amended, restated or supplemented investment
strategies from time to time.

(c)    The Manager will be responsible for the day-to-day operations of the CDS
Entities and will perform (or cause to be performed) such services and
activities relating to their respective Investments and Real Estate Assets, as
may be appropriate, which may include:

(i)    (A) proposing modifications to the investment strategy of CDS,
(B) periodically reviewing the CDS Investment portfolio for compliance with its
investment strategy and reporting its findings to CDS, (C) periodically
reviewing and reporting to CDS regarding the diversification of the CDS
Investment portfolio and the financing strategies, and (D) conducting or
overseeing the provision of the services and activities set forth in this
Agreement;

(ii)    investigating, analyzing, selecting, conducting due diligence with
respect to, negotiating the terms and conditions of (including negotiating the
forms of definitive agreements), arranging financing for and recommending to
CDS, possible Investment Transactions consistent with CDS’s investment strategy;

(iii)    with respect to prospective Investment Transactions and Financing
Transactions, conducting negotiations (including negotiation of definitive
agreements) with sellers, purchasers, prospective Joint Venture or merger
candidates, lenders and other financing sources and their respective agents and
representatives, and, if applicable, closing the Investment Transactions and
Financing Transactions as may be approved by CDS;

(iv)    effecting any private placement of interests in Investments, as may be
approved by CDS;

(v)    delivering to or maintaining on behalf of CDS copies of all appraisals or
marketing reports obtained in connection with the Real Estate Assets as may be
desired or required by CDS;

(vi)    negotiating, within the discretionary limits and authority granted by
CDS in this Agreement, repurchase agreements, agreements relating to borrowings
under programs established by the U.S. Government and other agreements and
instruments required to conduct the business of the CDS Entities;

(vii)    engaging and supervising Affiliates of the Manager and independent
contractors approved by CDS that provide investment banking, securities
brokerage, equity capital, mortgage brokerage, real estate brokerage services,
other financial services, due diligence services, underwriting review services,
legal and accounting services, professional services, including engineering and
architectural services, and all other services (including transfer agent and
registrar services) as may be required relating to the Real Estate Assets, CDS
Entities’ operations, Investments, Investment Transactions or Financing
Transactions;

(viii)    reserved;

(ix)    as directed by CDS, coordinating and managing operations of any Joint
Venture or co-investment interests held by the CDS Entities and conducting all
matters with the Joint Venture or co-investment partners;

(x)    providing executive, management, and administrative personnel, office
space and office services required in rendering services hereunder;

 

6



--------------------------------------------------------------------------------

(xi)    negotiating leases and service contracts in connection with the
Investments and administering the day-to-day operations and performing and
supervising the performance of such other administrative functions, including
the collection of revenues and the payment of debts and obligations, and
maintenance of appropriate computer services to perform such functions;

(xii)    as directed by CDS, communicating with the holders of any equity or
debt of CDS as required to satisfy the reporting and other requirements of any
governmental body or agency or trading market and to maintain effective
relations with such holders;

(xiii)    evaluating and recommending hedging strategies and, as directed by
CDS, engaging in hedging activities within the discretionary limits and
authority specifically granted by CDS within its investment strategy;

(xiv)    providing counsel regarding potential qualification as a REIT and, if
implemented, thereafter monitoring compliance with the various REIT
qualification tests and related rules set out in the Code and Treasury
Regulations, and using commercially reasonable efforts to cause the applicable
CDS Entities to continue to qualify for taxation as a REIT;

(xv)    providing counsel regarding exemptions from the status of an investment
company required to register under the Investment Company Act, monitoring
compliance with the requirements for maintaining such exemption and using
commercially reasonable efforts to cause the applicable CDS Entities to maintain
such exemption;

(xvi)    furnishing reports and statistical and economic research regarding
Investments and potential Investments, as well as disclosing any potential
conflicts of interest involving the Manager or any of its Affiliates not already
disclosed in public filings made pursuant to SEC regulations;

(xvii)    monitoring the performance of the Investments and providing periodic
reports with respect thereto, including comparative information with respect to
such operating performance and budgeted or projected operating results;

(xviii)     providing advice with respect to equity and debt capitalization and
financing strategies related to the Investments;

(xix)    assisting the CDS Entities to retain qualified accountants and legal
counsel, as applicable, to advise in developing appropriate accounting
procedures and systems, internal controls and other compliance procedures, to
provide sound tax and legal advice and to conduct annual compliance reviews with
respect thereto;

(xx)    assisting the CDS Entities in qualifying to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

(xxi)    assisting the CDS Entities in complying with all laws and regulatory
requirements applicable to their business activities, including preparing or
causing to be prepared all financial statements required under applicable
regulations and contractual undertakings and maintaining reports and documents
to the extent required by applicable law;

(xxii)    assisting the CDS Entities in taking all necessary action to make
required tax filings and reports in accordance with the Code;

(xxiii)    handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which a CDS Entity may be involved, or to which any CDS Entity
or Real Estate Asset or other interest may be subject, arising out of the CDS
Entity’s day-to-day operations (other than with the Manager or its Affiliates),
subject to such limitations or parameters as may be imposed from time to time by
CDS;

 

7



--------------------------------------------------------------------------------

(xxiv)    using commercially reasonable efforts to cause expenses incurred on
behalf of any CDS Entity to be commercially reasonable or usual and customary
and within any budgeted parameters or expense guidelines proposed by the Manager
and approved by CDS from time to time;

(xxv)    advising on the appropriateness of leverage ratios, cash positions and
long-term capital reserves;

(xxvi)    providing portfolio management services;

(xxvii)    arranging marketing materials, advertising, industry group activities
(such as conference participations and industry organization memberships) and
other promotional efforts designed to promote CDS Entities’ businesses;

(xxviii)    performing such other services as may be required from time to time
for management and other activities relating to CDS assets and business as
reasonably requested by CDS or as the Manager shall deem appropriate under the
particular circumstances; and

(xxix)    providing or causing to be provided all due diligence, design,
development, construction management, property management, asset management,
analytical, accounting, financial, and other services necessary for the
development and operation of the Real Estate Assets.

(d)    The Manager may retain, for and on behalf of CDS, such Persons as the
Manager deems necessary or advisable for the provision of services referred to
in Section 8 in connection with the management and operations of CDS.

(e)    The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the investment strategy of CDS,
(ii) would adversely and materially affect the qualification of a CDS Entity as
an entity excluded from investment company status under the Investment Company
Act, or (iii) would conflict with or violate (A) any law, rule or regulation of
any governmental body or agency having jurisdiction over any CDS Entity, or
(B) any applicable Governing Instruments. The Manager may proceed with taking an
action described above if expressly instructed to do so by CDS. Notwithstanding
the foregoing, neither the Manager nor any of its Affiliates shall be liable to
any CDS Entity, any Joint Venture, or the members or other holders of equity
interests in any CDS Entity, for any act or omission by the Manager or any of
its Affiliates, except as provided in Section 9. In performing its duties under
this Section 2, the Manager shall be entitled to rely reasonably on qualified
experts and professionals (including accountants, legal counsel and other
professional service providers).

(f)    Without limiting any other reporting requirement, Manager shall notify
CDS of all contemplated Investment Transactions not less than 30 days prior to
the anticipated date of completion of the transaction. The Manager shall seek
and obtain CDS prior approval of any Investment Transaction, regardless of
whether it meets the investment strategy of CDS. In all transactions requiring
approval by CDS, the Manager will deliver to CDS all documents and other
information reasonably required to evaluate properly the proposed transaction.

(g)    CDS will take or cause all actions reasonably required to permit and
enable the Manager to carry out its duties and obligations under this Agreement,
including all steps reasonably necessary to allow the Manager and its Affiliates
to make any filing required to be made under the Securities Act, Exchange Act,
NASDAQ regulations, the Code or other applicable law, rule or regulation in a
timely manner. CDS will use commercially reasonable efforts to make available to
the Manager all resources, information and materials reasonably requested by the
Manager to enable the Manager to satisfy its legal obligations hereunder.

(h)    As frequently as the Manager may deem necessary or advisable, or at the
direction of CDS, the Manager shall prepare (or cause to be prepared) reports
and other information relating to any proposed Investment.

 

8



--------------------------------------------------------------------------------

(i)    The Manager shall prepare (or cause to be prepared) all reports,
financial or otherwise, reasonably required by CDS in order for the CDS Entities
to comply with their respective Governing Instruments or as otherwise reasonably
requested by CDS, including an annual audit or review of any CDS Entity
consolidated financial statements by a nationally recognized independent
accounting firm.

(j)    The Manager shall prepare (or cause to be prepared) regular reports for
CDS to enable it to review CDS Entity acquisitions, Investment portfolio
composition and characteristics, credit quality, performance and compliance with
the investment strategy and policies approved by it from time to time.

(k)    Officers, employees and agents of the Manager and its Affiliates may
serve as directors, officers, agents, nominees or signatories for any CDS
Entity, but only to the extent permitted by their respective Governing
Instruments, or by any resolutions duly adopted by the CDS Entity.    When
executing documents or otherwise acting in such capacities for any CDS Entity,
such Persons shall indicate they are executing or acting on behalf of such CDS
Entity. Without limiting the foregoing, while this Agreement is in effect, the
Manager will establish an executive management team and such other positions,
along with appropriate support personnel, to provide the management services to
be provided by the Manager to the CDS Entities hereunder, who shall devote such
of their time to the management of the Investments and consideration of the
investment strategy and policies and day-to-day operations of the CDS Entities,
as may be necessary and appropriate, commensurate with the level of activity of
CDS from time to time.

(l)    The Manager, if directed by CDS and at CDS’s expense, shall obtain and
maintain reasonable and customary “errors and omissions” insurance coverage and
other customary insurance coverage in respect to its obligations and activities
under, or pursuant to, this Agreement, naming the CDS Entities as additional
insureds.

(m)    The Manager shall provide such internal audit, compliance and control
services as may be required for the Manager and its Affiliates to comply with
applicable law (including the Securities Act and Exchange Act), regulations
(including SEC regulations) and the rules and requirements of NASDAQ and as
otherwise reasonably requested by CDS from time to time.

(n)    If required by applicable statute in the performance of this Agreement,
the Manager shall maintain any required registration of the Manager or any
Affiliate with the SEC under the Investment Advisers Act of 1940, as amended, or
with any state securities authority in any state in which the Manager or its
Affiliate is required to be registered as an investment advisor under applicable
state securities laws. The Manager does not currently expect such a registration
is required.

Section 3    Affiliates and Contractual Relationship.

The Manager and the CDS Entities conduct their business in and through a number
of business units and Affiliates. The Manager and CDS shall use commercially
reasonable efforts to require the Persons and Affiliates who are affected by
this Agreement to enter into such additional contractual arrangements, including
Subsidiary Agreements (which Manager shall join in from time to time upon CDS’s
written request), as may be reasonably necessary to provide the services
contemplated hereunder, and to document appropriately the fees charged therefor.
The Manager and CDS shall provide each other with such further assurances as may
be reasonably required by each other and third parties from time to time.

Section 4    Additional Activities of the Manager.

(a)    Subject to Section 4(c), nothing in this Agreement shall prevent the
Manager, any of its Affiliates or any of their respective officers, directors or
employees, from engaging in other businesses or from rendering services of any
kind to any other Person, regardless of whether the investment objectives or
policies of any such other Person are similar to those of CDS; provided,
however, that the Manager shall devote sufficient resources to discharge its
obligations under this Agreement.

 

9



--------------------------------------------------------------------------------

(b)    While information and recommendations supplied to CDS shall, in the
Manager’s good faith judgment, be appropriate under the circumstances and in
light of the investment objectives and policies of CDS, they may be different
from the information and recommendations supplied by the Manager or any
Affiliate of the Manager to others. CDS shall be entitled to equitable treatment
under the circumstances in receiving information, recommendations and any other
services, but CDS recognizes that CDS is not entitled to receive preferential
treatment as compared with the treatment given by the Manager or any Affiliate
of the Manager to others.

(c)    The Manager shall report to CDS and to the Board any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Manager’s obligations to CDS
and its obligations to or its interest in any other Person, including its
Affiliates. If the Manager or any of its Affiliates sponsored any other
investment program with similar investment objectives to CDS that has investment
funds available at the same time as CDS or engages in any activity that could be
considered in potential competition with CDS, the Manager shall inform the Board
of the method to be applied by the Manager in allocating investment
opportunities among CDS and competing investment entities and shall provide
regular updates to the Board of the investment opportunities provided by the
Manager to competing programs in order for the Board (including the Independent
Directors) to evaluate that the Manager is allocating such opportunities in
accordance with such method. All such evaluation will be conducted in accordance
with CHCI’s existing Corporate Opportunity, Code of Conduct policies and
applicable laws and regulations governing related party transactions, as may be
amended from time to time. Any executive officer of the Manager or any Affiliate
holding an interest in CDS shall adhere to process set forth in this
Section 4(c).

Section 5    Bank Accounts.

The Manager, at the direction of CDS, may establish and maintain one or more
separate bank accounts in the name of one or more CDS Entities, and may collect
and deposit funds into and disburse funds from any such account or accounts,
under such policies, terms and conditions as CDS may establish, provided that no
funds shall be commingled with the funds of the Manager or its Affiliates. The
Manager shall from time to time render appropriate accountings of such
collections and payments to CDS and, upon request, shall provide information
regarding such account to CDS’s auditors.

Section 6    Records; Confidentiality.

(a)    The Manager shall maintain appropriate books of accounts and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by representatives of CDS at any time during
normal business hours. The Manager shall keep confidential any and all
non-public information, written or oral, obtained by it in connection with the
services rendered hereunder (“Confidential Information”) and shall not use
Confidential Information except in furtherance of its duties under this
Agreement, nor disclose Confidential Information, in whole or in part, to any
Person other than (i) to Manager’s Affiliates and the officers, directors,
employees, agents, representatives or advisors of the Manager or its Affiliates
who need to know such Confidential Information for the purpose of rendering
services hereunder, (ii) to appraisers, financing sources and other consultants
in the ordinary course of business undertaken on behalf of a CDS Entity (clauses
(i) and (ii) above, collectively, “Manager Permitted Disclosure Parties”), (iii)
in connection with any governmental or regulatory filings of the Manager or its
Affiliates, or filings with the NASDAQ or other applicable securities market,
(iv) in presentations or other disclosures to CDS investors (subject to
compliance with Regulation FD), (v) to governmental officials having
jurisdiction over CDS Entities, (vi) as required by law or legal process to
which the Manager or any Person to whom disclosure is permitted hereunder is a
party, or (vii) with the written consent of CDS. The Manager will inform each of
its Manager Permitted Disclosure Parties of the non-public nature of the
Confidential Information and to obtain agreement from such Persons to treat such
Confidential Information in accordance with the terms hereof.

 

10



--------------------------------------------------------------------------------

(b)    Nothing herein shall prevent any Manager Permitted Disclosure Party from
disclosing Confidential Information (i) upon the order of any court or
administrative agency having jurisdiction, (ii) upon the request or demand of,
or pursuant to any law or regulation to, any regulatory agency or authority
having jurisdiction, or (iii) to the extent reasonably required, to its legal
counsel or independent auditors; provided, however, that with respect to clauses
(i) and (ii) above, it is agreed that, so long as not legally prohibited, the
Manager will provide CDS with prompt written notice of such order, request or
demand so that CDS may seek, at its sole expense, an appropriate protective
order and/or waive any Manager Permitted Disclosure Party’s compliance with the
provisions of this Agreement. If, failing the entry of a protective order or the
receipt of a waiver hereunder, the Manager is required to disclose Confidential
Information, the Manager Permitted Disclosure Party may disclose only that
portion of such information that is legally required without liability
hereunder; provided further, however, that the Manager Permitted Disclosure
Party agrees to exercise commercially reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded such information.

(c)    Notwithstanding anything herein to the contrary, the following types of
Confidential Information shall be deemed to be excluded from provisions hereof:
(i) any Confidential Information that is available to the public from a source
other than the Manager or its Affiliates; (ii) any Confidential Information that
is released in writing by any of the CDS Entities to the public (except to the
extent exempt under, and in compliance with, Regulation FD) or to persons who
are not under similar obligation of confidentiality to any of the CDS Entities;
and (iii) any Confidential Information that is obtained by the Manager from a
third party which, to the Manager’s knowledge, does not constitute a breach by
such third party of an obligation of confidence with respect to the Confidential
Information disclosed.

(d)    The provisions of this Section 6 shall survive the expiration or earlier
termination of this Agreement for a period of two years thereafter, provided
that the Manager will maintain trade secrets of CDS identified in writing as
trade secrets, and which in fact constitute trade secrets, for a period of five
years, unless a court of competent jurisdiction determines in a final
non-appealable ruling that a lesser period should apply.

Section 7    Compensation.

(a)    Deposit. Manager acknowledges receipt, prior to the Execution Date, of
Five Hundred Fifteen Thousand Dollars ($515,000) from CDS. Upon full execution
and delivery of the Agreement, CDS shall deliver to the Manager an additional
One Million Nine Hundred Eighty Five Thousand Dollars ($1,985,000). These two
payments constitute a total cash deposit in the sum of Two Million Five Hundred
Thousand Dollars ($2,500,000) (the “Deposit”) as an advance against the fees to
be charged for services to be provided pursuant to this Agreement. The Deposit
shall be applied against the Cost Plus Fee due on a pro rata basis over four
quarters commencing with the last quarter of 2018 if not returned at an earlier
date by Manager.

(b)    Cost Plus Fee Structure.

(i)    During the initial Term of this Agreement, the Manager shall be entitled
to receive, per annum and prorated for partial years, an asset management fee in
an aggregate amount equal to the sum of (A) its Base Costs, plus (B) the Public
Company Costs, to the extent the same are not allocated to other subsidiaries or
operating divisions of CHCI, plus (C), the Annual Fee (such aggregate amount,
the “Cost Plus Fee”). Commencing with the Effective Date, CDS shall remit to the
Manager the Cost Plus Fee, which shall be payable in quarterly installments, in
advance. A true-up of Base Costs shall be conducted on an annual basis to adjust
for and reconcile variances between the Annual Business Plan and Budget and
actual employment expenses, amounts paid directly by CDS and to adjust for
actual Public Company Costs.

(ii)    The Manager shall provide CDS with its annual Staffing Plan no later
than thirty (30) days prior to the end of each calendar year to establish the
Base Costs for the subsequent calendar year.

(iii)    CDS acknowledges that Manager’s Affiliate provides loan origination
services, which shall be provided solely pursuant to a separate agreement to be
negotiated and executed by a CDS Entity and Manager’s Affiliate. The Cost Plus
Fee shall be exclusive of any loan origination fee that may be payable
thereunder.

 

11



--------------------------------------------------------------------------------

(c)    Modifications to Fee Structure. The Manager and CDS acknowledge and agree
that market rate fee structures may vary from time to time based on a variety of
factors, including the types of assets under management, the valuation of assets
under management, the institutional investors or venture partners associated
with such assets, the incentive or carried interest fees associated with certain
assets and the number of assets under management. The Manager and CDS
acknowledge that the desire for modifications to the Agreement may arise prior
to the expiration of the Term and, in such a circumstance, the parties agree to
negotiate in good faith regarding whether it is of mutual benefit to modify the
Cost Plus Fee structure in favor of a negotiated, market-rate or alternative fee
structure.

Section 8    Expenses of the Manager and CDS.

(a)    The Manager shall be responsible for payment of all expenses related to
personnel of the Manager and its Affiliates who provide services to CDS Entities
pursuant to this Agreement, including salaries, bonus and other wages, payroll
taxes, the cost of employee benefit plans of such personnel, and costs of
insurance with respect to such personnel. For the avoidance of doubt, the costs
of any equity incentive plan of CHCI in which any person referred to above
participates shall be payable by Manager under this Section 8(a).

(b)    CDS shall pay (or cause to be paid) all the costs and expenses of each
CDS Entity and shall reimburse the Manager or its Affiliates for expenses of the
Manager and its Affiliates reasonably incurred on behalf of any CDS Entity in
accordance with this Agreement, excepting only those expenses that are
specifically the responsibility of the Manager pursuant to Section 8(a). Without
limiting the generality of the foregoing, the following costs and expenses of
the CDS Entities shall be paid (or caused to be paid) by CDS and shall not be
paid by the Manager or Affiliates of the Manager:

(i)    Acquisition and Development Expenses incurred in connection with
Investments and the Real Estate Assets;

(ii)    Reserved.

(iii)    expenses in connection with any Financing Transaction and other costs
incident to the acquisition, disposition and financing of the Investments;

(iv)    costs of legal, tax, accounting, consulting, auditing and other similar
services rendered to CDS by providers retained by the Manager, or, if provided
by the Manager’s personnel, in amounts (or rates, as applicable) approved in
advance by CDS which shall be no greater than those which would be payable to
reasonably comparable outside professionals or consultants engaged to perform
such services pursuant to agreements negotiated on an arm’s-length basis;

(v)     Reserved.

(vi)    expenses connected with communications to owners or investors of any CDS
Entity and other bookkeeping and clerical work necessary in maintaining
relations with such owners or investors and in complying with the continuous
reporting and other requirements of governmental bodies or agencies;

(vii)    costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third-party vendors
that is used for the CDS Entities;

(viii)    travel and other out-of-pocket expenses incurred by managers,
officers, personnel and agents of the Manager in connection with the purchase,
financing, refinancing, operation, sale or other disposition of an Investment or
in connection with any Financing Transaction, except as may otherwise be agreed
to by the Manager and CDS, or their Affiliates, in separate written agreements;

 

12



--------------------------------------------------------------------------------

(ix)    costs and expenses incurred with respect to market information systems
and publications, research publications and materials obtained for CDS Entities;

(x)    the costs of maintaining compliance by CDS Entities with all federal,
state and local rules and regulations or any other regulatory agency;

(xi)    all taxes, and license fees due from CDS Entities;

(xii)    all insurance costs incurred in connection with the operation of CDS
Entities’ business except for the costs attributable to the professional errors
and omissions liability insurance that the Manager elects to carry for itself
and its personnel;

(xiii)    costs and expenses incurred in contracting with third-parties related
to Investments and the Real Estate Assets;

(xiv)    all other costs and expenses relating to CDS Entities’ business and
investment operations, including the costs and expenses of owning, protecting,
maintaining, developing and disposing of Investments, including appraisal,
reporting, audit and legal fees;

(xv)    expenses relating to any offices or facilities, including equipment
leases, disaster backup recovery sites and facilities, maintained for CDS
Entities or Investments;

(xvi)    any judgment, award or amount paid in settlement of pending or
threatened proceedings (whether civil, criminal or otherwise) against any CDS
Entity, or against any trustee, director, partner, member or officer of such CDS
Entity in his capacity as such for which such CDS Entity is required to
indemnify such trustee, director, partner, member or officer pursuant to the
applicable Governing Instruments or any agreement or other instrument, or by any
court or governmental agency; and

(xvii)    all other expenses actually incurred by the Manager for or on behalf
of a CDS Entity (except as otherwise specified herein) which are reasonably
necessary or advisable for the performance by the Manager of its duties and
functions under this Agreement.

(c)    Costs and expenses incurred by the Manager on behalf of CDS shall be
reimbursed monthly to the Manager or as may be otherwise agreed to by the
parties from time to time. The Manager shall prepare and deliver to CDS a
written statement in reasonable detail documenting the costs and expenses
incurred by the Manager on behalf of CDS during each month, together with such
supporting documentation reasonably requested by CDS, within 30 days after the
end of each month. CDS shall pay all amounts payable to the Manager pursuant to
this Section 8(c) within thirty (30) days after the receipt of the written
statement without demand, deduction, offset or delay. Cost and expense
reimbursement to the Manager shall be subject to adjustment at the end of each
calendar year and in connection with the findings of any audit or review that
CDS may require. The provisions of this Section 8 shall survive the expiration
or earlier termination of this Agreement to the extent such expenses have
previously been incurred or are incurred in connection with such expiration or
termination.

Section 9    Limits of the Manager’s Responsibility; Indemnification.

(a)    The Manager, its Affiliates and their respective directors, officers,
employees, partners, members, stockholders, other equity holders agents and
representatives (each, a “Manager Indemnified Party”), will not be liable to any
CDS Entity or any of

 

13



--------------------------------------------------------------------------------

the stockholders, partners, members or other holders of equity interests of any
CDS Entity for any acts or omissions by any Manager Indemnified Party performed
in accordance with and pursuant to this Agreement, except by reason of any act
or omission constituting bad faith, willful misconduct or gross negligence on
the part of such Manager Indemnified Party. CDS shall, to the fullest lawful
extent, reimburse, indemnify and hold harmless each Manager Indemnified Party,
of and from any and all expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including reasonable attorneys’ fees and
costs of investigation) (collectively “Losses”) in respect of or arising from
any acts or omissions of such Manager Indemnified Party performed in good faith
under this Agreement and not constituting bad faith, willful misconduct or gross
negligence on the part of such Manager Indemnified Party. In addition, CDS shall
advance funds to a Manager Indemnified Party for legal fees and other costs and
expenses incurred as a result of any claim, suit, action or proceeding for which
indemnification is being sought, provided that such Manager Indemnified Party
undertakes to repay the advanced funds to CDS, together with the applicable
legal rate of interest thereon, in cases in which such Manager Indemnified Party
is found pursuant to a final and non-appealable order or judgment not to be
entitled to indemnification.

(b)    The Manager shall, to the fullest lawful extent, reimburse, indemnify and
hold harmless each CDS Entity, and their respective directors, officers,
employees, partners, members, stockholders, other equity holders agents and
representatives (each, a “CDS Indemnified Party”) of and from any and all Losses
in respect of or arising from (i) any acts or omissions constituting bad faith,
willful misconduct or gross negligence on the part of a Manager Indemnified
Party, or (ii) any claims by the Manager’s employees relating to the terms and
conditions of their employment by the Manager. Except as otherwise expressly
provided herein, the Manager assumes no responsibility under this Agreement
other than to render in good faith the services to be provided by the Manager
hereunder. A Manager Indemnified Party and a CDS Indemnified Party are each
sometimes hereinafter referred to as an “Indemnified Party.”

(c)    In case any such claim, suit, action or proceeding (a “Claim”) is brought
against any Indemnified Party in respect of which indemnification may be sought
by such Indemnified Party pursuant hereto, the Indemnified Party shall give
prompt written notice thereof to the indemnifying party, which notice shall
include all documents and information in the possession of or under the control
of such Indemnified Party reasonably necessary for the evaluation and/or defense
of such Claim and shall specifically state that indemnification for such Claim
is being sought under this Section 9; provided, however, that the failure of the
Indemnified Party to so notify the indemnifying party shall not limit or affect
such Indemnified Party’s rights except to the extent that the indemnifying party
is actually prejudiced thereby. Upon receipt of such notice of Claim (together
with such documents and information from such Indemnified Party), the
indemnifying party shall, at its sole cost and expense, in good faith defend any
such Claim with counsel reasonably satisfactory to such Indemnified Party, which
counsel may, without limiting the rights of such Indemnified Party pursuant to
the next succeeding sentence of this Section, also represent the indemnifying
party in such investigation, action or proceeding. In the alternative, such
Indemnified Party may elect to conduct the defense of the Claim, if (i) such
Indemnified Party reasonably determines that the conduct of its defense by the
indemnifying party could be materially prejudicial to its interests, (ii) the
indemnifying party refuses to assume such defense (or fails to give written
notice to the Indemnified Party within ten days of receipt of a notice of Claim
that the indemnifying party assumes such defense), or (iii) the indemnifying
party shall have failed, in such Indemnified Party’s reasonable judgment, to
defend the Claim in good faith. The indemnifying party may settle any Claim
against such Indemnified Party without such Indemnified Party’s consent,
provided (A) such settlement is without any Losses whatsoever to such
Indemnified Party, (B) the settlement does not include or require any admission
of liability or culpability by such Indemnified Party, (C) the indemnifying
party obtains an effective written release of liability for such Indemnified
Party from the party to the Claim with whom such settlement is being made, which
release must be reasonably acceptable to such Indemnified Party, and a dismissal
with prejudice with respect to all claims made by the party against such
Indemnified Party in connection with such Claim, and (D) such settlement does
not provide for any equitable relief. The applicable Indemnified Party shall
reasonably cooperate with the indemnifying party, at the indemnifying party’s
sole cost and expense, in connection with the defense or settlement of any Claim
in accordance with the terms hereof. If such Indemnified Party is entitled
pursuant to this Section 9 to elect to defend such Claim by counsel of its own
choosing and so elects, then the indemnifying party shall be responsible for any
good faith settlement of such Claim entered into by such Indemnified Party.
Except as provided in the immediately preceding sentence, no Indemnified Party
may pay or settle any Claim and seek reimbursement therefor under this
Section 9.

 

14



--------------------------------------------------------------------------------

(d)    The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement.

Section 10    No Joint Venture.

The parties to this Agreement are not partners or joint venturers with each
other and nothing herein shall be construed to make them partners or joint
venturers or impose any liability as such on either of them.

Section 11    Assignments.

(a)    Assignments by the Manager. This Agreement shall be terminable upon
written notice without payment of the Fees Accrued Upon Termination in the event
of its assignment, in whole or in part, by the Manager, unless such assignment
has been consented to in writing by CDS. Any such permitted assignment shall
bind the assignee under this Agreement in the same manner as the Manager is
bound, and the Manager shall be liable to CDS for all acts or omissions of the
assignee under any such assignment to the same extent had such delegation not
occurred. In addition, the assignee shall execute and deliver to CDS a
counterpart of this Agreement naming such assignee as the Manager.
Notwithstanding the foregoing, the Manager may, upon written notice but without
the approval of CDS, (A) assign this Agreement to an Affiliate of the Manager,
and (B) delegate to one or more of its Affiliates the performance of any of its
responsibilities hereunder so long as it remains liable for any such Affiliate’s
performance to the same extent as had such delegation not occurred, in each case
so long as assignment or delegation does not require CDS approval under the
Investment Company Act (but if such approval is required, CDS shall not
unreasonably withhold, condition or delay its consent). Nothing contained in
this Agreement shall preclude any pledge, hypothecation, assignment or other
transfer of any amounts payable to the Manager under this Agreement.

(b)    Assignments by CDS. This Agreement shall not be assigned by CDS without
the prior written consent of the Manager (which shall not be unreasonably
withheld conditioned or delayed), except in the case of assignment by CDS to an
Affiliate or other organization which is a successor (by merger, consolidation,
purchase of assets, or other transaction) to CDS, in which case such successor
organization shall be bound under this Agreement and by the terms of such
assignment in the same manner as CDS is bound under this Agreement.

Section 12    Term; Renewal; Termination without Cause.

(a)    This Agreement shall become effective as of the Effective Date and shall
continue in operation, unless terminated in accordance with the terms of this
Agreement, until 11:59 p.m. (Washington DC time) on December 31, 2022 (the
“Term”); and shall automatically be deemed renewed for additional one-year
periods thereafter unless notice of non-renewal is provided as required herein.

(b)    Notwithstanding any other provision of this Agreement to the contrary,
CDS may terminate this Agreement for convenience effective upon written notice
to the Manager (the “Termination without Cause Notice”) which termination shall
be effective at 11:59 p.m. (Washington D.C. time) on the day that is 180 days
after the date of written notice (any such termination, a “Termination without
Cause”). In the event of a Termination without Cause, CDS shall pay the Manager
the Fees Accrued Upon Termination on or before the Termination Date. In
addition, if a Termination without Cause shall result in a Termination Date
occurring prior to January 1, 2020, then CDS shall also pay to Manager an
additional termination fee in an amount equal to fifty percent (50%) of the
Annual Fee. Notwithstanding the foregoing, CDS may terminate this Agreement for
cause pursuant to Section 13(a) even after a delivery of a Termination without
Cause Notice and, in such case, the only fees due to the Manager under this
Agreement shall be those set forth in Section 13(a) of this Agreement.

 

15



--------------------------------------------------------------------------------

(c)    Reserved.

(d)    Subject to Section 13(b), the Manager may unilaterally terminate this
Agreement upon no less than 180 days’ prior written notice to CDS informing CDS
of the Manager’s intention to discontinue performance of services pursuant to
this Agreement, in which event, CDS shall pay the Fees Accrued Upon Termination
through the Termination Date.

(e)    Except as set forth in this Section 12, a termination of this Agreement
pursuant to this Section 12 shall be without any further liability or obligation
of any party to the others under this Agreement, except those provisions which
expressly survive, as provided in Sections 6, 8, 9, 15 and 16.

(f)    CDS may give its written notice of non-renewal of the Agreement no less
than 180 days prior to the expiration of the Term or any annual extension
thereof, whereupon this Agreement shall not thereafter be renewed and extended
and this Agreement shall terminate effective as of the date last day of the Term
or annual extension.

(g)    The Manager shall cooperate reasonably with CDS in executing an orderly
transition of the management of the day-to-day operations of the CDS Entities
and Real Estate Assets to a new manager.

Section 13    Termination for Cause; Termination by Manager.

(a)    Except for a Bankruptcy Event of the Manager or an Affiliate for which
termination shall be deemed automatic as of the date of filing at the option of
CDS, CDS may terminate this Agreement for cause (“Termination for Cause”)
effective upon 30 days’ prior written notice to the Manager (a “Termination for
Cause Notice”) upon the occurrence of:

(i)    a reasonably articulated written determination by CDS that there has
occurred a breach by the Manager, its agents or its assignees of any material
provision of this Agreement that had a material adverse effect on the business,
operations or financial condition of any CDS Entity or any Real Estate Asset,
and such breach continued for a period of 60 days after written notice thereof
specifying such breach and requesting that the same be remedied in such 60-day
period (or 90 days after written notice of such breach if the Manager took steps
to cure such breach within 60 days of the written notice);

(ii)    the dissolution of the Manager;

(iii)    a Change of Control with respect to the Manager or CHCI; or

(iv)    (A) a reasonably articulated written determination by CDS that the
Manager or an Affiliate has committed fraud, the Manager or an Affiliate has
misappropriated funds or the Manager has otherwise acted, or failed to act, in a
manner constituting bad faith, willful misconduct, gross negligence or reckless
disregard in the performance of its duties under this Agreement, and (B) which
act of fraud, misappropriation or other act or failure to act described in
clause (A) of this Section 13(a)(iv) has had a material adverse effect on the
business, operations or financial condition of any CDS Entity or any Real Estate
Asset.

In the event of a Termination for Cause, CDS shall pay the Fees Accrued Upon
Termination through the Termination Date.

(b)    The Manager may terminate this Agreement (or this Agreement shall
terminate automatically, as applicable) if (i) CDS shall have assigned this
Agreement without consent of the Manager other than as permitted by
Section 11(b), (ii) the CDS Entities sell all of the Real Estate Assets to
unrelated third-parties, or (iii) there is a reasonably articulated written
determination by the Manager that CDS has defaulted in the performance or
observance of any material term, condition or covenant contained in this
Agreement and such default continued for a period of 60 days after written
notice thereof to CDS from the Manager specifying such default and requesting
that the same be remedied in such 60-day period (or 90 days after written notice
of such breach if CDS took

 

16



--------------------------------------------------------------------------------

steps to cure such breach within 60 days of the written notice). Such
termination will be effective (A) automatically at 11:59 p.m. (Washington D.C.
Time) on the 30th day following the closing or occurrence of a transaction of
the type referred to in clause (i) or (ii), above in this Section 13(b), or
(B) upon 30 days’ prior written notice of termination to CDS from the Manager if
the termination is made pursuant to clause (iii) above in this Section 13(b).

Prior to the closing or occurrence of any transaction of the type referred to in
clause (i) or (ii) above in this Section 13(b), CDS shall give the Manager 30
days’ prior notice and shall provide adequate assurance to the Manager for the
payment of the Fees Accrued Upon Termination (assuming a Termination Date at the
end of the 30th day after the closing or occurrence thereof) concurrently with
the closing or occurrence of any such transaction. In such event, payment of the
Fees Accrued Upon Termination shall be made by CDS to the Manager at, and
concurrently with, the closing or occurrence of a transaction of the type
referred to in clause (i) or (ii) above in this Section 13(b). In the case of
clause (iii) above in this Section 13(b), CDS shall be required to pay to the
Manager the Fees Accrued Upon Termination upon the Termination Date.

Section 14    Action Upon Termination.

(a)     From and after the Termination Date, the Manager shall not be entitled
to compensation for further services hereunder. Upon any termination, the
Manager shall forthwith:

(i)    after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to each CDS Entity all money
collected and held for the account of such CDS Entity pursuant to this
Agreement;

(ii)    deliver to CDS a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to CDS with respect
to the CDS Entities;

(iii)    deliver to CDS all property and documents of the CDS Entities then in
the custody of the Manager; and

(iv)    cooperate with the CDS Entities to provide an orderly management
transition.

(b)    Notwithstanding anything in this Agreement to the contrary:

(i)    On the Termination Date, the Manager shall repay or cause to be repaid to
CDS, or its Affiliates, the then-outstanding principal balance and any accrued
and unpaid interest or dividend thereon of any note, line of credit facility or
preferred security made or issued by CHCI or its Affiliates and held by CDS or
to its Affiliates.

(ii)    On the Termination Date, the Manager shall transfer to CDS or its
designee, and CDS or such designee shall assume, all rights, obligations and
liabilities of the Manager under any outstanding leases for office space or
furniture, fixtures and equipment of which the Manager or an Affiliate may then
be a party, whether as lessee, sublessor, obligor or guarantor, and that relate
solely to the business of any CDS Entity (the “Leases”). From and after the time
of such assumption, the Manager shall have no rights or privileges with respect
to the Leases and shall immediately transfer possession of such office space and
furniture, fixtures and equipment to CDS, with both the Manager and CDS
specifically acknowledging and agreeing that there needs to be an orderly
transfer of computer and similar electronic equipment that may then be leased in
order not to damage or corrupt any electronic data of Manager or any CDS Entity;
provided, that CDS shall indemnify and hold harmless the Manager to the fullest
extent permitted by law for claims arising under or with respect to any Leases
so transferred or attempted to be transferred to CDS under this
Section 14(b)(ii).

(iii)    On the Termination Date, the Manager shall execute such documents as
reasonably requested by CDS, verifying ownership of all Name Rights and
assigning any license or use rights of Manager or its Affiliates to CDS or its
designee; and

 

17



--------------------------------------------------------------------------------

(iv)    Following delivery of a Termination Notice for any reason (x) CDS may
contact the employees of Manager and its Affiliates who have provided services
for the benefit of CDS for the purpose of seeking to hire such employees
commencing immediately following the Termination Date, (y) the Manager will make
such employees available to CDS for purposes of clause (x) of this
paragraph during normal business hours so long as such access does not disrupt
the ongoing business activities of the Manager, and (z) to the extent permitted
by law, the Manager will provide CDS with the compensation and employment
personnel records of such employees. Toward this end, CDS and the Manager
acknowledge and agree that there is significant value to CDS to be allowed to
contact such employees of CDS and its affiliates prior to the Termination Date
in order to, inter alia, promote an orderly transition of management, know-how,
systems and expertise related to CDS assets, business and operations. In no
event, however, shall CDS interfere with the Manager’s obligations and
responsibilities to perform its duties under this Agreement through the
Termination Date.

Section 15.    Release of Monies or Custodial Property.

The Manager agrees that any money or other property of the CDS Entities (which,
for the purposes of this Section 15, shall be deemed to include any and all of
their respective Affiliates and subsidiaries, if any) held by the Manager shall
be held by the Manager as custodian, and the Manager’s records shall be
appropriately and clearly marked to reflect the ownership of such money or other
property by the CDS Entity. Upon the receipt by the Manager of a written request
signed by a duly authorized officer of CDS requesting the Manager to release to
CDS any money or other property then held by the Manager for the account of a
CDS Entity under this Agreement, the Manager shall release such money or other
property or within a reasonable period of time, but in no event later than 10
days following such request. Upon delivery of such money or other property to
CDS, the Manager shall not be liable to the CDS Entity, or any of its members or
owners for any acts or omissions by CDS in connection with the money or other
property released to CDS in accordance with this Section 16. CDS shall indemnify
the Manager Indemnified Parties against any and all Losses which arise in
connection with the Manager’s proper release of such money or other property to
CDS in accordance with the terms of this Section 15. Indemnification pursuant to
this provision shall be in addition to any right of the Manager Indemnified
Parties to indemnification under Section 9.

Section 16    Miscellaneous.

(a)    Notices. All notices, requests, communications and demands (each a
“Notice”) to, with or upon any of the respective parties shall be in writing and
sent by (i) personal delivery, (ii) reputable overnight courier,
(iii) electronic transmission (provided that such Notice also is sent
contemporaneously by another method provided for in this Section 16(a)), or
(iv) registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below (or to such other address as may be hereafter
notified by the respective parties hereto in accordance with this
Section 16(a)):

 

Manager:    CDS Asset Management, LC
1886 Metro Center Drive, 4th Floor
Reston, Virginia 20190
Attn: Chief Financial Officer with a copy to:    c/o Comstock Holding Companies,
Inc.
1886 Metro Center Drive, 4th Floor
Reston, Virginia 20190
Attn: General Counsel

 

18



--------------------------------------------------------------------------------

CDS:    Comstock Development Services, LC
1886 Metro Center Drive, 4th Floor
Reston, Virginia 20190
Attn: Christopher Clemente with a copy to:    Comstock Development Services, LC
10029 Windy Hollow Road
Great Falls, Virginia 22066
Attn: Christopher Clemente with a copy to:    Comstock Development Services, LC
1886 Metro Center Drive, 4th Floor
Reston, Virginia 20190
Attn: General Counsel

Any Notice sent as aforesaid shall be deemed given and effective upon actual
receipt (or refusal of receipt).

(b)    Binding Nature of Agreement; Successors and Assigns; No Third Party
Beneficiaries. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns. Except as provided in this Agreement with respect to
indemnification of Indemnified Parties hereunder, nothing in this Agreement
shall confer any rights upon any Person other than the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

(c)    Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof.

(d)    Amendments. This Agreement, nor any terms hereof, may not be amended or
supplemented except in an instrument in writing executed by the parties hereto.

(e)    FORUM. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE COMMONWEALTH OF VIRGINIA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO BINDING
ARBITRATION AND SUCH PROCEEDINGS SHALL BE CONDUCTED BY THE MCCAMMON GROUP, LTD.,
OR SUCH SIMILAR BODY AS MAY BE AGREED TO BY THE PARTIES, ACCORDING TO ITS
STANDARD ARBITRATION RULES GOVERNING AT THE TIME ONE OF THE PARTIES INITIATES A
CLAIM.

(f)    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

(g)    Costs and Expenses. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of this Agreement,
and all matters incident

 

19



--------------------------------------------------------------------------------

thereto. If any party hereto initiates any legal action arising out of or in
connection with this Agreement, the prevailing party shall be entitled to
recover from the other party all reasonable attorneys’ fees, expert witness fees
and expenses incurred by the prevailing party in connection therewith.

(h)    Further Assurances; Conflicts of Interest. Each party acknowledges the
inherent nature of real and potential conflicts of interest in the negotiation
and administration of agreements for related party transactions. The parties
hereto shall provide such further assurances to the other as may be required
from time to satisfy the legal requirements imposed on the Manager or its
Affiliates by applicable law and their internal policies, as the same may be
adopted or amended from time to time.

(i)    Section Headings; Plurals. The Section and subsection headings in this
Agreement are for convenience in reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof. All references to the
singular shall include the plural, and all references to the plural shall
include the singular.

(j)    Counterparts. This Agreement may be executed (including by electronic
transmission) with counterpart signature pages or in any number of separate
counterparts, and all of which taken together shall be deemed to constitute one
and the same instrument.

(k)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.

 

CDS ASSET MANAGEMENT, LC

A Virginia limited liability company

By:

  COMSTOCK HOLDING COMPANIES, INC. A Delaware Corporation, its Manager By:  

/s/ Christopher Conover

Name:   Christopher Conover Title:   Chief Financial Officer

COMSTOCK DEVELOPMENT SERVICES, LC

A Virginia limited liability company

By:  

/s/ Christopher Clemente

Name:   Christopher Clemente Title:   Manager

 

21



--------------------------------------------------------------------------------

CHCI joins in this Agreement for the purpose of acknowledging its obligation,
under Section 14(b)(i), upon the Termination Date, to repay or cause to be
repaid to CDS, or its Affiliates, the then-outstanding principal balance and any
accrued and unpaid interest or dividend thereon of any note, line of credit
facility or preferred security made or issued by CHCI or its Affiliates and held
by CDS or to its Affiliates.

 

COMSTOCK HOLDING COMPANIES, INC.

A Delaware Corporation, its Manager

By:  

/s/ Christopher Conover

Name:   Christopher Conover Title:   Chief Financial Officer

 

22